Exhibit 10.1

HOPFED BANCORP, INC.

LOCK-UP AGREEMENT

June 21, 2010

Howe Barnes Hoefer & Arnett, Inc.

222 South Riverside Plaza, 7th Floor

Chicago, IL 60606

 

  Re: Proposed Public Offering by HopFed Bancorp, Inc.

The undersigned, an executive officer, director and/or shareholder of HopFed
Bancorp, Inc., a Delaware corporation, or one of its significant subsidiaries
(the “Company”), understands that Howe Barnes Hoefer & Arnett, Inc. (the
“Underwriter”), as an underwriter and potentially as representative of the
several underwriters, proposes to enter into an Underwriting Agreement (the
“Underwriting Agreement”) with the Company providing for the public offering of
shares (the “Shares”) of the Company’s common stock, $0.01 par value per share
(the “Stock”). In recognition of the benefit that such an offering will confer
upon the undersigned as an executive officer, director and/or shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with the
Underwriter that, during a period of 90 days from the date of the Underwriting
Agreement, the undersigned will not, without the prior written consent of the
Underwriter, directly or indirectly, (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant for the sale of, or otherwise dispose
of or transfer any shares of Stock or any securities convertible into or
exchangeable or exercisable for Stock, whether now owned or hereafter acquired
by the undersigned or with respect to which the undersigned has or hereafter
acquires the power of disposition, or file any registration statement under the
Securities Act of 1933, as amended, with respect to any of the foregoing or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of Stock, whether any such swap or transaction is to be settled by
delivery of Stock or other securities, in cash or otherwise. If either
(i) during the period that begins on the date that is 15 calendar days plus
three (3) business days before the last day of the 90-day restricted period and
ends on the last day of the 90-day restricted period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs, or (ii) prior to the expiration of the 90-day restricted period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day restricted period, the restrictions set
forth herein will continue to apply until the expiration of the date that is 15
calendar days plus three (3) business days after the date on which the earnings
release is issued or the material news or event related to the Company occurs.
The Company shall promptly notify the Underwriter of any earnings releases, news
or events that may give rise to an extension of the initial restricted period.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
shares of Stock (i) as a bona fide gift or gifts, provided that, other than in
connection with one or more gifts with aggregate value of less than $25,000 to a
charitable organization exempt from taxation under Section 501(c)(3) of the
Internal Revenue Code of 1986, the donee or donees agree to be bound in writing
by the restrictions set forth herein, (ii) to any trust or family limited
partnership for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust or
general partner of the family limited partnership, as the case may be, agrees to
be bound by the restrictions set forth herein, and provided further that any
such transfer shall not involve a disposition for value, (iii) pledged in a bona
fide transaction outstanding as of the date hereof to a lender to the
undersigned, which has been disclosed in writing to the Underwriter, pursuant to
the terms of such pledge, (iv) pursuant to the exercise by the undersigned of
stock options that have been granted by the Company prior to, and are
outstanding as of, the date of the Underwriting Agreement, where the Stock
received upon any such exercise is held by the undersigned, individually or as a
fiduciary, in accordance with the terms of this Lock-Up Agreement (for purposes
of clarification, this clause (iv) shall be deemed to permit any withholding of
shares by the Company or the surrender of shares to the Company for the purpose
of paying the exercise price or taxes associated with such stock option if the
stock option would expire during the period of 90 days from the date of the
Underwriting Agreement, but this clause (iv) does not otherwise permit any sale
or other disposition of Stock), or (v) with the prior written consent of the
Underwriter. For purposes of this Lock-Up Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. The undersigned now has and, except as contemplated by clauses
(i) through (iv) above, for the duration of the Lock-Up Agreement, will have
good and marketable title to the undersigned’s shares of Stock, free and clear
of all liens, encumbrances, and claims whatsoever, except with respect to any
liens, encumbrances and claims that are in existence on the date hereof.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Stock, except in compliance with this
Lock-Up Agreement. In furtherance of the foregoing, the Company and its transfer
agent are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.

The undersigned represents and warrants that the undersigned has full power and
authority to enter into this Lock-Up Agreement. The undersigned agrees that the
provisions of this Lock-Up Agreement shall be binding also upon the successors,
assigns, heirs and personal representatives of the undersigned.

The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Stock to be sold thereunder, the undersigned shall be
released from all obligations under this Lock-Up Agreement and this Lock-Up
Agreement shall be deemed void ab initio. In addition, this Lock-Up Agreement
shall automatically terminate and be of no further effect as of 11:59 p.m.
Eastern Time on September 14, 2010 if the Underwriting Agreement has not been
entered into on or before such time.



--------------------------------------------------------------------------------

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.

[Signature appears on the following page.]



--------------------------------------------------------------------------------

Very truly yours, Signature:  

 

Print Name:  

 